Citation Nr: 0123937	
Decision Date: 10/02/01    Archive Date: 10/09/01	

DOCKET NO.  99-11 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for a lumbar spine 
disability.  

4.  Entitlement to service connection for residuals of a 
right leg injury with secondary left heel spur.  

5.  Entitlement to an increased rating for Bell's palsy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel

INTRODUCTION

The veteran had active service from August 1952 to July 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

During a personal hearing, held in June 2001, before the 
undersigned member of the Board sitting in Nashville, 
Tennessee, the veteran indicated that although the RO 
adjudicated the issue of entitlement to service connection 
for residuals of a left leg disability, he is not seeking 
service connection for residuals of a left leg disability, 
but rather desires to establish service connection for 
residuals of a right leg injury with a left heel spur 
secondary thereto.  Inasmuch as the issue of entitlement to 
service connection for residuals of a right leg injury has 
not been adjudicated, it is referred to the RO for its 
initial consideration.  

FINDING OF FACT

On June 16, 2001, prior to the promulgation of a decision in 
the appeal regarding the issue of entitlement to service 
connection for residuals of a left leg injury, the Board 
received notification from the appellant expressing his 
desire to withdraw his appeal with respect to this issue.  

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal regarding 
the issue of entitlement to service connection for residuals 
of a left leg injury have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b)(c) (2001).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  Hearing 
testimony, subsequently transcribed, has been construed to 
constitute a writing.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  The appellant has withdrawn the appeal with respect 
to the issue of entitlement to service connection for 
residuals of a left leg injury and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal with respect to the issue 
of entitlement to service connection for residuals of a left 
leg injury and it is dismissed without prejudice.  

ORDER

The appeal of the issue of entitlement to service connection 
for residuals of a left leg injury is dismissed.  

REMAND

A June 2001 response from the Metropolitan Nashville General 
Hospital reflects that the veteran had been a patient there 
in August 1943 and the records had been microfilmed but they 
had not been successful in obtaining those records.  It 
indicates that they would continue looking for the records.  

During the veteran's personal hearing in June 2001, at 
page 3, the veteran testified that he had undergone surgery 
the prior December that he related to a worsening of his 
Bell's palsy.  It does not appear that records relating to a 
December 2000 surgery have been associated with the record on 
appeal.  

An August 2001 letter from James J. Madden, Jr., M.D., 
reflects that the veteran had undergone a surgical procedure 
in August 2001.  It indicates that the veteran underwent some 
transient further facial weakness following the surgery that 
the physician believed was related to the veteran's Bell's 
palsy.  The record does not indicate that records relating to 
this procedure have been obtained and the veteran was last 
afforded a VA examination to evaluate his Bell's palsy in 
February 1999.  The reports of March 1998 VA orthopedic and 
ear examinations reflect that the veteran has degenerative 
disc disease of the cervical and lumbar spine and that he has 
bilateral sensorineural hearing loss.  However, they do not 
offer any opinion with respect to the etiology of these 
disabilities.  

There has been a significant change in the law during this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  See also recently published 
regulations at 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159), 
promulgated pursuant to the enabling statute.  Among other 
things, the VCAA eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and is applicable to all claims filed on 
or after the date of enactment of the VCAA.  

Based on a preliminary review of the record, it is observed 
that in order to comply with the mandates of the VCAA, 
additional development is needed.  Information supplied by 
the veteran during and after his personal hearing in June 
2001 point to the fact that some evidence pertinent to 
treatment of the veteran's Bell's palsy has not been 
obtained.  Further, nexus examinations and an examination to 
determine the current extent and severity of the veteran's 
Bell's palsy are needed, in light of all the treatment that 
he has been afforded since the last VA examination.  In 
addition, some of the claims for service connection were 
denied by the RO as not well grounded, a concept that has 
been eliminated by the passage and enactment of VCAA.  

Moreover, as the appeal arises from the grant of an original 
rating for the service-connected Bell's palsy, the RO on 
remand must analyze this claim as a "staged ratings" case.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (an appeal 
arising from the assignment of an initial or original 
disability rating upon the award of service connection may, 
consistent with the facts found, be higher or lower for 
segments of time under review, i.e., the original rating may 
be "staged").

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  With the veteran's cooperation and 
assistance, the RO should obtain all 
additional relevant medical records 
pertaining to the issues on appeal which 
have not been already associated with the 
claims folder.  All VA and other Federal 
department medical records identified by 
the veteran should be obtained pursuant 
to established procedures.  With respect 
to all the non-VA health care providers 
identified by the veteran, the RO should 
request his authorization for the release 
of any indicated private medical records 
to the VA.  Upon receipt of his signed 
authorization(s) for the release of such 
records, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran.  The Board is 
particularly interested in obtaining the 
records of the surgeries that were 
reportedly performed in December 2000 and 
August 2001, as well as all the records 
from Dr. Madden, who authored the August 
2001 letter.  The RO should specifically 
contact the Metropolitan Nashville 
General Hospital to inquire if the 
veteran's records have been located.  If 
they have been located, they should be 
obtained.  All treatment records obtained 
as a result of this inquiry should be 
associated with the claims folder.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2) (West Supp. 2001), 
and the amended regulations, 38 C.F.R. 
§ 3.159(a)-(f) (2001), the RO should 
notify the veteran of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA and implementing 
regulations, continue its efforts to 
obtain any records while the case is 
under development on remand until it 
becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the reported 
sources would be futile.

3.  Thereafter, the RO should arrange for 
the veteran to be scheduled for neurology 
and eye examinations to determine the 
nature and extent of his service-
connected Bell's palsy.  All necessary 
tests and studies should be accomplished 
and all clinical manifestations reported 
in detail.  The claims file must be made 
available to the physicians for review 
prior to the examinations and the 
examination report should reflect that 
such review was accomplished.  All 
symptoms that are related to the 
veteran's service-connected Bell's palsy 
should be identified and the neurology 
examiner should indicate the degree of 
paralysis of the applicable cranial 
nerve, indicating whether the paralysis 
is incomplete, moderate; incomplete, 
severe; or complete.  A complete 
rationale should be given for all 
opinions and conclusions expressed.     

4.  The RO should also arrange for the 
veteran to be scheduled for an audiology 
examination limited to determine the 
etiology of any existing hearing loss.  
The claims file must be made available to 
the examiner for review prior to the 
examination and the examination report 
should reflect that such review was 
accomplished.  The examiner should 
expressly indicate whether the veteran 
currently has sensorineural hearing loss, 
and if so, the examiner should provide an 
opinion, based on all the medical 
evidence on file, as to whether it is at 
least as likely as not that the veteran's 
currently manifested hearing loss is 
related to his military service or an 
incident therein.  If the veteran has no 
current hearing loss that could be 
medically linked or attributed to his 
period of military service or any 
incident therein, the examiner should 
clearly and specifically indicate so in 
the examination report.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

5.  The RO should further arrange for the 
veteran to be examined to determine 
etiology of any existing cervical spine, 
lumbar spine, and residuals of a right 
leg injury with left heel spur.  The 
claims file must be made available to the 
physician for review prior to the 
examination and the examination report 
should reflect that such review is 
accomplished.  The physician should 
identify and diagnose all existing 
pathology of the cervical spine, lumbar 
spine, right leg, and left heel.  
Thereafter, he or she should provide an 
opinion, based on all the medical 
evidence on file, as to whether it is at 
least as likely as not that the veteran's 
cervical spine, lumbar spine, right leg 
or left heel disabilities existed during 
his military service or are in any way 
linked or related to any incident or 
injury during the veteran's military 
service, including whether it is at least 
as likely as not that any disability of 
the right leg underwent a chronic 
increase during service, if it is 
determined that a right leg disability 
preexisted service.  If existing 
pathology of the left heel is identified, 
the examiner should indicate whether it 
is at least as likely as not that 
disability of the left heel is 
proximately due to or the direct result 
of the right leg disability.  If the 
veteran has no current disability of the 
cervical or lumbar spine, right leg, or 
left heel that could be medically linked 
or attributed to his period of military 
service or any incident therein, 
including no disability of the left heel 
that can be linked to a right leg 
disability that is related to active 
service, the examiner should clearly and 
specifically indicate so in the 
examination report.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

6.  The veteran must be given adequate 
notice of the requested examinations and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for any 
examination or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claims should 
be adjudicated with consideration of 38 
C.F.R. § 3.665.  A copy of all 
notifications must be associated with the 
claims folder.

7.  The RO should also ensure that the 
reports of the requested examinations are 
in full compliance with the above 
instructions.  If any report is not in 
compliance with the instructions it 
should be returned to the examiner for 
correction.

8.  Upon completion of the above, the RO 
must readjudicate the claims that are 
presently in appellate status before the 
Board, with consideration given to all of 
the evidence of record.  In this regard, 
the RO should address the claims 
involving service connection on the 
merits after ensuring that all duty-to-
notify and duty-to-assist provisions have 
been fulfilled.  Additionally, the RO 
must readjudicate the increased rating 
claim as a "staged ratings" case under 
the guidance set forth in Fenderson, 
supra.  Further, consideration of 
referral for an extraschedular evaluation 
for this disability under 38 C.F.R. § 
3.321(b) must be documented by the RO on 
readjudication, and any issue that is 
found to be inextricably intertwined 
should be properly adjudicated.  The RO 
should take into consideration with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. §5107(b) (West 
Supp. 2001).  If the evidence is not in 
equipoise, the RO should explain why.  
See Cartwright v. Derwinski, 2 Vet. App. 
24, 26 (1991).

9.  If any claim that is not currently on 
appeal before the Board is denied, the RO 
must provide the appellant an opportunity 
to initiate an appeal by filing a notice 
of disagreement within one year from the 
date he is notified of the adverse 
decision.  If the claim is denied but no 
disagreement is filed, it should not be 
certified to the Board unless all 
applicable appellate procedures are 
thoroughly followed.

Then, both the veteran and his representative should be 
provided with a supplemental statement of the case and 
afforded the appropriate period of time to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals




 



